DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 23, the claim recites “said compressed-air distribution installation” but there is no “compressed-air distribution installation” claimed before. Claim 24 is rejected for depending on a rejected claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahmke et al (European Patent Publication No. 2,546,829).
As to Claim 1, Dahmke discloses a watercraft (Figure 1), comprising: 
A hull (#9),
An introduction installation (Paragraph 0015) for an object to be anchored in the water, said introduction installation being disposed on said hull, and
At least one compressor (#6) having at least one compressed-air line which leads into the water and is coupled to at least one compressed-air distribution installation which has a horizontal extent (Figure 1), 
Wherein the at least one compressed-air distribution installation is configured for generating a bubble curtain (Paragraph 0019) below the hull and has a multiplicity of mutually spaced apart outflow openings (#4, #5), 
Wherein the hull has at least two sub-hulls (Annotated figure A, “first subhall”, “second subhall”) which are disposed so as to be mutually spaced apart and connected to one another (Figure 1), and
Wherein the hull has a void (Annotated figure A, “void”) which is at least partially surrounded by the bubble curtain (Paragraph 0019) and is situated between the sub-hulls.

    PNG
    media_image1.png
    1349
    1795
    media_image1.png
    Greyscale

Figure A. Watercraft (Dahmke)
As to Claim 2, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation has a closed circumference (Figure 1).
As to Claim 3, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation is configured as a tube or hose (Figure 1).
As to Claim 4, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the multiplicity of mutually spaced apart outflow openings (#4) are configured having identical mutual spacings.
As to Claim 5, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses further comprising ballast installations (It is inherent that a ballast structure must be placed 
As to Claim 6, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation is fastened so as to lowerable on the hull by one or more holding installations (#3).
As to Claim 7, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation extends about the external circumference of the hull (Figure 1).
As to Claim 8, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the void is surrounded by the at least two sub-hulls (Left and right of opening of #9), or has at least one lateral access.
As to Claim 9, Dahmke discloses the invention of Claim 8 (Refer to Claim 8 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation surrounds the circumference of the void (Figure 3), or while bridging the at least one lateral access configures a circumferentially closed bubble curtain.
As to Claim 10, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses further comprising at least one support element (#2 and #3) selected from the group consisting of, in particular a net, a tubular steel construction, plates and/or meshes (#2), wherein the at least one support element is configured to laterally surround surrounding the object to be anchored is/are disposed below the hull.
As to Claim 11, Dahmke discloses the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke also discloses wherein the at least one support element (#2 and #3) comprises a plurality of support elements (#3) wherein the plurality of support elements disposed in a telescoping manner on one another, and wherein each of the plurality of support elements has dissimilar diameters or mutually corresponding internal and external dimensions, and are being mounted so as to be displaceable into one another (Elements #2 and #3 together extend and retract which can be interpreted as a telescopic manner).
Claim 12, Dahmke discloses the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke also discloses further comprising gas-filled flexible damper elements (#2) fastened to one or more support elements (#2 and #3) of the at least one support element or the support elements.
As to Claim 13, Dahmke discloses the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke also discloses wherein the bubble curtain (Paragraph 0019) surrounds the at least one support element and/or is surrounded by the at least one support element.
As to Claim 14, Dahmke discloses the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke also discloses wherein the at least one support element is fastened to a frame (#9).
As to Claim 15, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the at least one compressed-air distribution installation is mounted on or in a frame (#2) comprising or comprised of from a dimensionally stable material.
As to Claim 16, Dahmke discloses the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke also discloses wherein the frame has a U-profile, an H-profile, and/or a T-profile (#2).
As to Claim 17, Dahmke discloses the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke also discloses wherein the frame (#2) is configured so as to be foldable or collapsible.
As to Claim 18, Dahmke discloses the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke also discloses wherein the frame is constructed from interconnected segments (#2 is a double wall sheath. Each wall is a segment), wherein the connection points of the interconnected segments permit a mutual relative movement of the interconnected segments.
As to Claim 19, Dahmke discloses the invention of Claim 17 (Refer to Claim 17 discussion). Dahmke also discloses wherein the frame for opening and closing is assigned a drive (It is inherent that the frame #2 requires a drive to extend and retract).
As to Claim 20, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke also discloses wherein the multiplicity of mutually spaced apart outflow openings (#4, #5) are disposed on the at least one compressed-air distribution installation so as to be oriented in dissimilar directions (#4 aims to the opposite direction of #5).
As to Claim 23, Dahmke discloses a compressed-air distribution installation for fastening to a watercraft wherein said compressed-air distribution installation is configured for generating a bubble 
As to Claim 24, Dahmke discloses the invention of Claim 23 (Refer to Claim 23 discussion). Dahmke also discloses further comprising at least one frame (#2) which is configured so as to be buoyant and lowerable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmke et al (European Patent Publication No. 2,546,829) alone.
As to Claim 21, Dahmke discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Dahmke is silent about wherein the at least one compressed-air distribution installation includes a plurality of compressed-air distribution installations disposed at dissimilar heights. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to comprise a plurality of compressed-air distribution installations disposed at dissimilar heights, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
As to Claim 22, Dahmke as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Dahmke as modified also teaches wherein at least some of the plurality of compressed-air distribution installations at dissimilar heights have dissimilarly sized outflow openings (#4) and/or dissimilarly high internal pressures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678